Title: Memorandum to James Monroe, 21 December 1791
From: Jefferson, Thomas
To: Monroe, James



[after 21 Dec. 1791]



The Spanish dollar
dwt   grs.
dwt


  till 1728. had
 11– 4
of pure metal in every 12 of mixed.


  from 1728. to 1772.
 10–21



  since 1772
 10–17



Extract from the Encyclopedie.


The dollar of 1728–1772 being taken as our standard, we have this



grs mixed
grs alloy
grs mixed
grs alloy


proportion
288
: 27
:: 416
: 39


so that the dollar proposed of 416. grains should have but 39 grains alloy.
The base dollar of 1772 gives this



grs mixt
grs alloy
grs mxt
grs alloy


proportion
288
: 31
:: 416
: 44.77


so that it appears they have taken the base dollar for their standard.
Quere, whether it will not be better to let them retain their base alloy, because, if the bill passes the Senate, the extravagance of the alloy will render alteration in the lower house more probable, and also because an opposition which it is previously known will be unsuccessful, draws disreputation without doing any good.
